Citation Nr: 1201697	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  10-13 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

3.  Entitlement to a rating in excess of 20 percent for residuals of a shrapnel wound injury involving the left group XVII muscles.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran had active service from October 1968 to February 1970.  He is the recipient of the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in June 2009, August 2009, and December 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In December 2010, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge sitting at the RO.  A transcript of the hearing testimony is associated with the claims file.

At the December 2010 hearing, the Veteran submitted additional evidence in support of his claims, accompanied by a waiver of RO review.  Thereafter, the record was held open for 60 days in order to enable the Veteran to obtain further evidence in connection with those claims.  During that period, he submitted additional VA treatment records with a waiver of RO consideration, which were associated with his claims file.  As the Veteran waived initial RO consideration, the Board may properly consider such newly received evidence.  38 C.F.R. § 20.1304 (2011).

The issues of entitlement to increased ratings for PTSD and shrapnel wound residuals to the left group XVII muscles, and entitlement to a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1. The Veteran is presumed to have been exposed to herbicides coincident with service in the Republic of Vietnam.

2.  Although service connection for Type I and Type II diabetes mellitus may be legally presumed based upon in-service herbicide exposure, the preponderance of the competent and credible evidence does not show that the Veteran has been diagnosed with either of those diseases.


CONCLUSION OF LAW

Diabetes mellitus type I and type II were not incurred in or aggravated by the Veteran's active duty military service, may not be presumed to have been incurred in or aggravated by service, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

With respect to the diabetes claim adjudicated herein, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a February 2009 letter, sent prior to the initial unfavorable RO decision issued in June 2009, advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, that letter informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  As such, the Board finds that no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Relevant to the duty to assist, the Veteran's service treatment records as well as his post-service medical records have been obtained and considered.  The RO has also obtained the Veteran's records from the Social Security Administration (SSA). Significantly, while the Veteran has identified additional records with respect to the claims being remanded, he has not asserted that there are any outstanding records pertaining to his diabetes claim.  Accordingly, the Board finds that it is not obligated to obtain any additional records with respect to that particular issue.

In addition to the records development outlined above, VA has provided the Veteran with an opportunity to testify before an Acting Veterans Law Judge in support of his diabetes claim.  However, he has not been afforded a VA examination with respect to that claim.  Nevertheless, the Board finds that the evidence of record does not show that the Veteran has a current diagnosis of diabetes, or that any such disorder is related to his active service.  As such, an examination is not warranted with respect to that claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Based on the foregoing, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his diabetes claim.


II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as Type I and Type II diabetes mellitus, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, the Veteran contends that he developed diabetes mellitus as a result of herbicide exposure incurred during his period of active service in the Republic of Vietnam.

VA regulations provide that any Veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii). 

In this case, the Veteran's service personnel records establish that he had in-country service in the Republic of Vietnam during the aforementioned period.  As such, the Board finds that the Veteran is presumed to have been exposed to herbicides coincident with such service.  However, in order to rely on that presumption for the purpose of prevailing in his diabetes claim, he must still demonstrate that he has a current diagnosis for which service connection may be granted.

The Veteran's service treatment records, including his April 1968 pre-induction and February 1970 separation examination reports, are negative for any complaints or clinical findings of diabetes or related symptoms.  Similarly, the Veteran's post-service medical records do not show that he has been assessed with either Type I or Type II diabetes mellitus.  On the contrary, a VA outpatient treatment report dated in January 2011 expressly indicates that the Veteran does not meet the diagnostic criteria for diabetes.  That assessment has not been contradicted by any other clinical evidence of record.  

In this regard, the Board acknowledges that, at the December 2010 Travel Board hearing, the Veteran testified that his treating physician had recently "changed his mind" about the Veteran's diabetes status and determined that he now met the criteria for the disease.  The Board recognizes that the Veteran is competent to report a current diagnosis that has been rendered by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Nevertheless, the Board must still weigh the credibility of his assertions by considering whether they are consistent with other evidence of record.  See Caluza, 7 Vet. App. at 511-12 (indicating that the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).

Here, the Board has reason to question the credibility of the Veteran's assertions in the absence of any corroborating clinical evidence.  Indeed, the Board must assume that if a VA treating provider had assessed the Veteran with diabetes, as he now claims, that diagnosis would be documented in his recent VA records, which have been associated with his claims file.  Indeed, there is a presumption of regularity that VA medical providers and other government officials perform their duties correctly, fairly, in good faith, and in accordance with law and governing regulations.  Marsh v. Nicholson, 19 Vet. App. 381 (2005).  Moreover, VA's governing laws and regulations presume the regularity of the administrative process.  Id., Crain v. Principi, 17 Vet. App. 182 (2003).

Alternatively, if a diagnosis of diabetes had been rendered by a private clinician, the Veteran would need to submit a written copy of that clinician's findings or provide information that would enable VA to obtain such evidence on his behalf.  This the Veteran has not done, despite receiving a 60-day window, following his Board hearing, to submit or identify additional evidence in connection with his diabetes claim.  Accordingly, the Board finds that any such evidence that may have been elicited in support of that claim has not been obtained because of the Veteran's inability or unwillingness to cooperate.  The Board reminds the Veteran that the duty to assist in the development and the adjudication of claims is not a one-way street.  If a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991). 

After careful review, the Board finds that the competent and credible evidence of record does not show that the Veteran has a current diagnosis of Type I or Type II diabetes mellitus.  In this regard, the Board has considered the Veteran's lay assertions, which are entitled to at least modicum of evidentiary weight in a claim for disability benefits.  38 C.F.R. § 3.307(b) (2011).  While a lay person, the Veteran is certainly competent to offer evidence about diabetes-related symptoms, such as fatigue and irritability, which within the realm of his personal experience.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, his statements in this regard are considered credible in the absence of any evidence to the contrary.  Caluza, supra.  Significantly, however, the Veteran has not demonstrated that he has the requisite clinical expertise to opine as to medical etiology or render medical diagnoses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Grover v. West, 12 Vet. App. 109 (1999).  Thus, his statements, standing alone, are insufficient to establish that he has a medically complex condition such as Type I or Type II diabetes mellitus, neither of which is subject to lay diagnosis.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

Absent competent evidence of a current diagnosis of any type of diabetes mellitus, there can be no valid claim for service connection.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007) (the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim).  Accordingly, the Veteran's claim of entitlement to service connection for diabetes must be denied. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for diabetes.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

In closing, the Board emphasizes that it is sympathetic to Veteran's contentions and does not in any way wish to diminish his decorated combat service in Vietnam.  Nevertheless, the Board is precluded from granting his claim on an equitable basis and is constrained to follow the specific applicable provisions of law.  38 U.S.C.A. § 7104(c) (West 2002 & Supp. 2011).


ORDER

Service connection for diabetes mellitus is denied.

REMAND

Relevant to the Veteran's claims for increased evaluations for PTSD and residuals of a shrapnel wound injury to the left group XVII muscles, and his claim for a TDIU rating, the Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Turning first to the Veteran's PTSD claim, the Board observes that he was most recently afforded a VA examination with respect to that claim in November 2009.  At that time, the Veteran stated that his overall mental health symptoms had remained relatively constant since his examination the previous March.  He also stated that his current medication regimen was effective in addressing most of his symptoms, but noted that he continued to experience "a great deal of anger."  Additionally, the Veteran reported ongoing problems involving nightmares, flashbacks, insomnia, social avoidance tendencies, and an exaggerated startle response.  He also stated that he and his spouse of 39 years were "going through a rough time," and that he no longer socialized as frequently as he once had.  The Veteran further stated that he no longer engaged in hobbies, such as hunting, which he had once enjoyed.  Nevertheless, he conceded that he continued to fish and to exercise on a regular basis and that he avoided drug and alcohol use.  He further indicated that, while he was currently unemployed and receiving SSA benefits, his disability award was predicated on his nonservice-connected spina bifida and associated back problems, rather than on his PTSD and related psychiatric symptoms.

On mental status examination, the Veteran exhibited mild grooming deficiencies.  He also reported a recent history of suicidal and homicidal ideation.  However, the Veteran denied any active suicidal or homicidal intent and did not report any history of hallucinations, delusions, or other psychotic tendencies.  Nor did he display any significant emotional or cognitive abnormalities.  On the contrary, the Veteran was expressly found to have an euthymic mood, an appropriate affect, logical and tight thought processes, and memory, insight, and judgment levels that were all within normal limits.  

Based upon the results of the examination and a review of the other pertinent evidence, the VA examiner determined that the Veteran's overall psychiatric symptoms were consistent with a Global Assessment and Functioning (GAF) score of 50.  In this regard, the examiner added that the Veteran's overall symptoms neither precluded him from working nor rendered him incapable of the activities of daily living.  That examiner also determined that, while the Veteran currently met the criteria for an Axis I diagnosis of chronic PTSD, his symptoms did not comport with any other diagnoses under the  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).  

Notwithstanding the November 2009 VA examiner's findings, the record thereafter shows that the Veteran not only has received additional treatment for PTSD but also has been diagnosed with additional psychiatric disabilities, including panic disorder and anxiety disorder.  Additionally, the Board considers it significant that the evidence submitted since the Veteran's last VA examination reflects that his PTSD and related mental health symptoms have markedly worsened.  Indeed, the Veteran's testimony at his recent Board hearing indicates that he now experiences significant memory loss and panic attacks as a result of his service-connected disability.  That testimony also indicates that his disability has caused his relationship with his spouse to deteriorate to the point that she is afraid to share a bedroom with him.  In addition, the Veteran has acknowledged that he has attempted suicide using a 40-automatic handgun and that he has also tried to shoot his son's girlfriend on two occasions.  He has also confessed to physically assaulting his young grandson by choking him and then hitting and nearly breaking his nose.  

Significantly, the Veteran's account of memory loss, panic attacks, and worsening suicidal and homicidal tendencies was not of record at the time of his prior VA examination.  Nor was a written statement from his social worker, although it was composed a month before that November 2009 examination.  In her October 2009 statement, the social worker attested to the Veteran's chronic, severe psychiatric problems and estimated that his GAF score was no higher than 40.  The social worker also asserted that the Veteran's PTSD and related symptoms had severely undermined his ability to work and maintain family relationships.  

While supportive of the Veteran's claim, the Board finds that the above lay and clinical evidence, standing alone, is insufficient to warrant an increased rating.  Indeed, while the Veteran himself is competent to report a history of violent behavior and related symptoms, which are capable of lay observation, he has not shown that he has the expertise to assess the severity of his psychiatric disorder in accordance with the VA rating criteria.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  Conversely, the Veteran's social worker, while not a psychologist or psychiatrist, is a licensed medical professional who is competent to provide a clinical opinion about the Veteran's service-connected disability.  38 C.F.R. § 3.159(a)(1) (2011).  Nevertheless, the Board considers it significant that the social worker's October 2009 assessment does not appear to have been based on a comprehensive review of the Veteran's medical history.  See 38 C.F.R. § 4.1 (2011) (indicating that a thorough examination and evaluation of a Veteran's disability must be viewed in relation to its history).  Indeed, that social worker's assessment predated and, thus, did not take into account the November 2009 VA examination report.  Nor did it consider any of other pertinent evidence of record, apart from the social worker's own treating notes and the Veteran's uncorroborated lay statements.

In light of the foregoing evidence of worsening mental health symptoms following the Veteran's November 2009 VA examination, and the lack of any subsequent comprehensive assessment of his psychiatric symptoms, the Board finds that an additional examination is needed in order to assess the current nature and severity of his service-connected psychiatric disorder.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  That new examination should be predicated on a complete review of the claims file, including any additional pertinent evidence obtained pursuant to this remand.

A new VA examination is also warranted with respect to the Veteran's shrapnel wound claim.  The record reflects that he was last afforded a VA examination addressing that claim in December 2009.  At that time, the Veteran reported being struck by mortar fire during his period of overseas deployment in Vietnam.  As a result of that trauma, the Veteran maintained, he had sustained permanent injuries to his lower back, left buttocks, and left hip.  

Contemporaneous clinical evaluation revealed residuals of a left-sided shrapnel wound affecting muscle group XVII, which encompassed pelvic girdle group 2.  See 38 C.F.R. § 4.73, Diagnostic Code 5317 (2011).  Parenthetically, the Board notes that the functions of those muscles include extension of the hip, abduction of thigh; elevation of opposite side of pelvis; tension of the fascia lata and iliotibial (Maissiat's) band, acting with muscle group XIV in postural support of body steadying pelvis upon head of femur and condyles of femur on tibia, and flexion of the hip.

In addition to the above findings, the December 2009 VA examiner determined that the Veteran's shrapnel wound residuals were productive of slightly limited left hip flexion and abduction, ranging from 0 to 100 degrees and from 0 to 35 degrees, respectively.  Significantly, the Veteran reported pain on motion, which increased with each repetitive flexion and abduction cycle.  However, he was not clinically shown to have any additional functional limitation due to pain, incoordination, fatigabilty, weakness, or other deficiencies on repetitive movement.  Nor was he found to have any painful scarring or neurological abnormalities associated with his shrapnel wound injury.  

The record thereafter shows that the Veteran has sought occasional VA treatment for chronic pain resulting from his shrapnel wound residuals.  In addition, he has offered hearing testimony indicating that, since his last VA examination, this disability has been productive of increased functional impairment, manifested by an inability to ambulate without the aid of a walker or cane.  In the course of his testimony, the Veteran has also suggested that his service-connected disability has begun to affect muscles beyond those encompassed in group XVII.  Additionally, he has testified that the scarring associated his shrapnel wound injury has become increasingly unstable and painful.  He has further testified that he now experiences severe muscle fatigue in his lower extremities, accompanied by bilateral radiating pain, numbness, and related neurological symptoms.  

In light of the clinical and lay evidence of worsening symptomatology since the Veteran's December 2009 examination, and the fact that this examination is now more than two years old, the Board finds that, on remand, the Veteran should be afforded a new VA examination that addresses the current nature and severity of his service-connected shrapnel wound residuals.  That examination should include specific findings regarding muscle group XVII, the presence or absence of cardinal signs and symptoms of muscle disability, and whether the overall impairment of the affected muscle group is moderate, moderately severe, or severe, as contemplated by the VA rating schedule.  See 38 C.F.R. § 4.73, Diagnostic Code 5317 (2011).  That examination should also address whether the Veteran's shrapnel wound residuals are manifested by injury to any muscles other than those encompassed in muscle group XVII.  If so, the examiner should expressly state whether there is overlapping symptomatology and whether there is more than one muscle group involved in the same anatomical region.  38 C.F.R. § 4.55(e) (2011).  

Additionally, while cognizant of the prior VA examiner's determination that the Veteran's shrapnel wound residuals did not result in any significant limitation of motion or related impairment, the Board finds that, given his subsequent assertions of functional loss, he should be afforded a VA examination that expressly describes any current pain, weakened movement, excess fatigability, or incoordination resulting from his service-connected disability.  Such impairment should be specified in terms of the degree of additional range of motion loss.  See 38 C.F.R. §§ 4.40, 4.45 (2011); Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Next, the Board finds that, in light of the evidence of painful and unstable scarring associated with the Veteran's shrapnel wound residuals, his new VA examination should include findings that are responsive to the criteria for rating scars that have been effective since October 23, 2008.  73 Fed. Reg. 54, 708 (Sept. 23, 2008).  Consideration under the revised schedular criteria is appropriate since the Veteran filed his increased rating claim in December 2008, after those criteria took effect.  

Moreover, given the evidence of radiating pain, numbness, and related neurological symptoms, the Board finds that the new VA examination should include a detailed assessment of any sensory, reflex, or motor deficits associated with the Veteran's shrapnel wound residuals.  That examination should also include advanced neurological testing, including electromyography (EMG) and nerve conduction velocity studies, which were not administered at the time of the December 2009 VA examination.  Furthermore, that new VA examination should expressly consider the Veteran's shrapnel wound residuals in the context of their history and, thus, include a review of all pertinent evidence in his claims file.  38 C.F.R. § 4.1 (2011).

Next, the Board finds that the Veteran's service-connected PTSD and shrapnel wound residuals each warrant consideration of an extraschedular rating.  Under the applicable VA regulations, a case may be submitted to the Under Secretary for Benefits of the Director of Compensation and Pension Service for the potential authorization of an extraschedular evaluation based upon a finding that the service-connected disorder presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  There must be sufficient evidence showing that a Veteran's disability picture is not contemplated by the rating schedule in order for the case to be referred for a determination of whether the assignment of an extraschedular rating is warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  

In light of the aforementioned clinical and lay evidence, it is unclear whether the schedular criteria is adequate with respect to the Veteran's PTSD and shrapnel wound claims.  Accordingly, on remand, the Veteran should be afforded the opportunity to demonstrate exceptional factors such as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225 (1993).  The RO should then consider whether there are any factors that would warrant referral to the Under Secretary for Benefits or the Director, VA Compensation and Pension Service for assignment of extraschedular rating under the provisions of 38 C.F.R. § 3.321 (2011).

The Board now turns to the Veteran's claim for a TDIU rating.  Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2011).  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).

The issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a); 4.19 (2011).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

In addition to the aforementioned disabilities of PTSD and shrapnel wound residuals, the Veteran is service-connected for scarring of the right thigh and flank, rated as 10 percent disabling.  His total combined disability rating is 70 percent.  Thus, he meets the percentage criteria for a consideration for a TDIU rating.  38 C.F.R. § 4.16(a) (2011).  Accordingly, the pertinent question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  To answer that question, the Board must consider the current severity of those disabilities, both singularly and jointly.  However, as noted above, additional development is needed in order to ascertain the current severity of the Veteran's psychiatric disorder and shrapnel wound residuals.  As that development could have bearing on the merits of the Veteran's TDIU claim, the Board considers that claim to be inextricably intertwined with the other issues on appeal.  Accordingly, consideration of the Veteran's TDIU claim must be deferred pending adjudication of his claims for increased ratings for his individual disabilities.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 'inextricably intertwined' when a decision on one issue would have a 'significant impact' on a Veteran's claim for the second issue).

The Board also finds that an additional VA examination and opinion is warranted with respect to the Veteran's TDIU claim.  Friscia v. Brown, 7 Vet. App. 294 (1995) (VA has a duty to supplement the record by obtaining an examination that includes an opinion as to the effect of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation).  The Veteran has submitted records from the SSA, indicating that he is currently unemployed and in receipt of disability benefits.  However, those records show that the Veteran's SSA award is predicated on his nonservice-connected spina bifida and related back problems, rather than on the conditions for which he is service-connected.  As such, the Board finds that the Veteran's receipt of SSA benefits does not automatically entitle him to a TDIU rating.  Moreover, such would be the case even if his SSA award were based on his service-connected disabilities.  Indeed, while SSA findings, in general, constitute probative evidence with respect to a TDIU claim, they are not dispositive or altogether binding on VA since the agencies have different disability requirements.  Collier v. Derwinski, 1 Vet. App. 413 (1991).

Additionally, the Board recognizes that the record includes the aforementioned October 2009 report from the Veteran's social worker, indicating that his PTSD symptoms significantly interfere with his employment.  However, that social worker did not provide a rationale for her opinion or indicate that it was based on a review of the pertinent evidence of record.  Sklar v. Brown, 5 Vet. App. 140 (1993); 38 C.F.R. § 4.1 (2011).  The Board recognizes that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a strict requirement for medical opinions, and an medical opinion may not be discounted solely because the opining clinician did not conduct such a review.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, an examiner's reliance on statements from the Veteran is not a sufficient basis, in and of itself, to disregard that examiner's opinion.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  Nevertheless, the Board considers it significant that, in addition to the social worker's positive nexus opinion, the record contains a countervailing November 2009 VA psychiatric examination report, indicating that the Veteran's PTSD does not preclude employment.  

In light of the foregoing, the Board finds that an additional VA examination and opinion is necessary to reconcile the conflicting determinations of the SSA, the social worker, and the November 2009 VA psychiatric examiner with respect to the impact of the Veteran's service-connected PTSD on his ability to obtain and maintain gainful employment.  That examination should also consider the occupational effects of the Veteran's other service-connected disorders, which have not been specifically addressed.  Additionally, that examination should be conducted by a licensed medical doctor in order to fully and fairly assess the merits of the Veteran's TDIU claim.  Black v. Brown, 10 Vet. App. 297 (1997) (an opinion rendered by a clinician with specialized training may be considered more probative than a non-specialist's finding).   

Finally, the Board finds that pertinent VA medical records appear to be outstanding.  At his December 2010 hearing, the Veteran testified that he was continuing to receive VA treatment both for his psychiatric problems and for the pain and nerve damage associated with his shrapnel wound residuals.  However, with the exception of a January 2011 outpatient treatment record pertaining to his diabetes claim, no VA medical records dated since March 2010 have yet been associated with his claims file.  As it therefore appears that subsequent VA records may exist that are relevant to the claims being remanded, the Board finds that efforts should be made to any such outstanding records.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO for the following actions:

1.  Obtain and associate with the claims file all records from the VA Medical Center in Little Rock, Arkansas, and the Mental Health Clinic of the Central Arkansas Veterans Healthcare System dated since March 2010.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After the above development has been completed, schedule the Veteran for a VA examination to determine the severity of his service-connected psychiatric disorder.  The claims file should be reviewed by the examiner, and the examination report should note that review.  The examiner should provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record, particularly the Veteran's previous VA PTSD examinations conducted in March 2009 and November 2009 and the subsequent lay and clinical evidence suggesting that his overall mental health symptoms have worsened and adversely affect his ability to work and perform daily living activities.  Additionally, the examiner should provide a full multi-axial diagnosis of all psychiatric disorders found pursuant to DSM-IV, as well as a Global Assessment and Functioning (GAF) score.  All signs and symptoms of any psychiatric disorder should be reported in detail.  The examiner should specifically describe the overall impact of the Veteran's psychiatric problems on his occupational and social functioning.  The examiner should also expressly indicate the number of times, in any, that the Veteran has been hospitalized for his PTSD and related symptoms and the duration of those hospitalizations.

3.  Next, schedule the Veteran for a VA examination for the purpose of ascertaining the current nature and severity of his service-connected shrapnel wound residuals involving the left group XVII muscles.  The claims file should be reviewed by the examiner, and the examination report should note that review.  The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including the December 2009 VA examination report and the lay and clinical evidence indicating that the Veteran's symptoms have subsequently worsened.  Specifically, the VA examiner's opinion should address the following:

a)  Set forth all current complaints, findings, and diagnoses pertaining to the Veteran's shrapnel wound residuals.  

b)  Provide range of motion and repetitive range of motion findings of the left hip, expressed in degrees.  

c)  Specifically note whether there is any pain, weakened movement, excess fatigability or incoordination on movement.  See Mitchell v. Shinseki, 25 Vet.App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

In this regard, the examiner should specifically address whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare-ups or upon repetitive motion; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  Id.

If possible, any additional range of motion loss should be expressed in terms of degrees.  If this information cannot be provided, the examiner should provide a thorough explanation.  Id.

The examiner should also state whether pain significantly limits functional ability during flare-ups or when the left hip is used repeatedly.  All limitation of function must be identified. If there is no pain, limitation of motion and/or limitation of function, such facts must be noted in the report.  Id.

d)  Specify whether the Veteran's service-connected shrapnel wound residuals are manifested by injury to any muscles other than those encompassed in muscle group XVII and, if so, whether there is overlapping symptomatology.  Also, state whether there is more than one muscle group involved in the same anatomical region.  38 C.F.R. § 4.55(e) (2011).  Reconcile all findings with the December 2009 examination report.  

e)  State whether the overall degree of injury to each affected muscle group would be considered moderate, moderately severe, or severe.  In so doing, the examiner should specifically state whether or not each of the cardinal signs and symptoms of a muscle disability is shown, including loss of power, weakness, lowered threshold of fatigue, fatigue pain, impairment of coordination, and uncertainty of movement.

f)  Note whether the Veteran's shrapnel wound residuals are productive of scarring and specify the size of any scar and whether it causes limitation of motion, or is unstable or superficial.

g)  State whether the Veteran's service-connected shrapnel wound residuals are manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment.  The diagnostic criteria applicable to nerve impairment distinguish the types of paralysis as complete or incomplete.  Under incomplete paralysis, the degree of paralysis is further divided into the categories of mild, moderate, and severe.  With those categories in mind, classify any shrapnel wound-related neurological pathology, distinguishing among the categories and using the results of all pertinent testing of record.  Conduct all necessary sensory, reflex, and motor testing, to specifically include EMG or nerve conduction velocity studies.  Explain, in terms meaningful to a layperson, the base line results of those tests versus the results obtained for the Veteran.  Explain the meaning of any abnormal results obtained.

h)  Discuss whether the Veteran's shrapnel wound residuals are productive of any additional functional impairment.  

i)  State what impact, if any, the Veteran's shrapnel wound residuals have on his activities of daily living, including his ability to obtain and maintain employment.  38 C.F.R. § 4.10 (2011).  Specify whether that service-connected disability is productive of marked interference with employment or frequent periods of hospitalization.

4.  After the above development has been completed, schedule the Veteran for an examination with a licensed medical doctor to ascertain the impact of his service-connected disabilities (PTSD, shrapnel wound residuals involving the left muscle group XVII, and scars of the right thigh and flank) on his ability to obtain and maintain gainful employment.  The claims file should be reviewed by the examiner, and the examination report should reflect that review.  The examiner should provide a rationale for any opinion expressed and reconcile it with all pertinent evidence of record, including the Veteran's service and post-service medical records; the October 2009 social worker's opinion that the Veteran's psychiatric problems severely impact his ability to work; the countervailing finding of the November 2009 VA examiner regarding the impact of the Veteran's PTSD on his unemployability; and the SSA records showing that he has been awarded disability compensation due to nonservcie-connected disabilities.  Specifically, the examiner should opine as to whether it is at least as likely as not that the Veteran's service-connected disabilities, either singularly or jointly, but without consideration of any nonservice-connected conditions and irrespective of his age, render him unable to secure or follow a substantially gainful occupation.  The rationale for any opinion offered should be provided.

5.  Then, readjudicate the claims remaining on appeal, considering all applicable schedular rating criteria.  Also consider whether there are any factors that would warrant referral to the Under Secretary for Benefits or the Director, VA Compensation and Pension Service for assignment of extraschedular rating under the provisions of 38 C.F.R. § 3.321.  If any aspect of the decision remains adverse to the Veteran, issue a supplemental statement of the case that notifies him of the applicable rating criteria.  Allow the appropriate time for response.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


